— Determination unanimously reversed, with costs to the appellant and a trial directed of the issue as to when the cause of action *706accrued for defendant’s alleged failure to deliver a portion of the Cochin shipment of cashew nuts described in bills of lading numbered 35 and 36. The voyage of the vessel terminated with its arrival in New York on March 10, 1951. The cashew nuts were delivered by defendant in several days between April 11 and April 23, 1951. There is some evidence that plaintiff awaited further deliveries until May 17,1951, when it wrote to defendant about the shortage. The Carriage of Goods by Sea Act (U. S. Code, tit. 46, § 1303, subd. [6]) requires that the suit shall be brought within one year after the date when the goods should have been delivered. There is a triable issue as to when this cause of action accrued. Settle order on notice. Present — Dore, J. P., Breitel, Bastow and Botein, JJ. [See post, p. 862.]